UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6989


CHARLES KEVIN BRUCE TYSON, a/k/a Charles Tyson,

                      Plaintiff – Appellant,

          v.

ALAN WILSON, Attorney General SC,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:16-cv-01232-DCN)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Kevin Bruce Tyson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles      Kevin    Bruce   Tyson     appeals    the   district       court’s

order accepting the recommendation of the magistrate judge and

dismissing      without    prejudice       his     42   U.S.C.      § 1983    (2012)

complaint.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Tyson v. Wilson, No. 6:16-cv-01232-DCN (D.S.C.

June 28, 2016).           We dispense with oral argument because the

facts    and   legal    contentions    are    adequately      presented       in   the

materials      before   this   court   and       argument   would    not     aid   the

decisional process.



                                                                             AFFIRMED




                                        2